Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The references of the IDS filed 11/16/2021 have been reviewed and would not meet the present claims.
Claims 1, 12 and 15 are therefore allowable because the closest prior art of record namely Pokrovski et al (“An investigation of the factors influencing the activity of Cu/CexZr1-xO2 for ethanol synthesis via CO hydrogenation” J Cata. 241 (2006) 276-286), Kaminski et al (“Mesoporous cerium-zirconium oxides modified with gold and copper – synthesis, characterization and performance in selective oxidation of glycerol” RSC Adv., (2017) 7, 7801-7819), and Baer et al (US 2016/0152907 submitted in the IDS filed 7/11/2019 and submitted again as CN 105308015 in the IDS filed 11/16/2021) do not teach or fairly suggest the catalyst comprising Cu/CexZr1-xO2 (x is 0.5 to 0.95) in which Cu particles or clusters are supported on a mixed support in reduced form thereof (Cu0) containing all of the limitations wherein (i) the oxygen storage capacity is 500 to 1000 µmol/g (ii) the specific Cu surface area is 1 to 60 m2/g and (iii) the amount of CO2-TPD in the Cu/CexZr1-xO2, catalyst is in a range of 100 to 600 µmol/g.  The closest prior art also do not disclose or fairly suggest a method for preparing a Cu/Ce-Zr-based catalyst comprising all of the above limitations as amended in Claim 1 or a method 
Pokrovski discloses a catalyst comprising Cu/ CexZr1-xO2 for hydrogenation of CO to methanol (see Abstract).  Pokrovski further discloses the catalyst comprising a copper species with a loading of 3 wt% and where x is 0.5 (see Abstract).  Pokrovski further discloses where the Cu is completely reduced (see Page 279, Characterization of Cu/CexZr1-xO2).  Pokrovski does not teach or suggest the catalyst comprising an oxygen storage capacity of 500 to 1000 µmol/g, the specific Cu surface area is 1 to 60 m2/g, and the amount of CO2-TPD in the catalyst is in a range of 100 to 600 µmol/g.
Kaminski (which is an intervening reference published on 1/13/2017 before the national stage application but after the filing date of the foreign priority application) discloses a catalyst comprising cerium-zirconium oxides supports for the preparation of monometallic copper catalysts (see Abstracts).  Kaminski discloses the catalysts used in selective oxidation of glycerol (see Title).  Kaminski further discloses the catalyst comprising Cu+ or Cu2+ loaded at 1.5 to 1.7 wt% (See Page 7805, Table 2).  Kaminski does not teach or suggest the catalyst comprising Cu/CexZr1-xO2 wherein the catalyst has an oxygen storage capacity of 500 to 1000 µmol/g, the specific Cu surface area is 1 to 60 m2/g, and the amount of CO2-TPD in the catalyst is in a range of 100 to 600 µmol/g.
Baer discloses a method for producing ketones from products of fermentation of biomass by contacting with a catalyst (see Abstract and [0010-0015]).  Baer discloses a catalyst comprising a metal catalyst which is preferably copper deposited or impregnated onto a support selected from a broad group including xZr1-xO2.  Baer also does not teach or suggest the catalyst comprising an oxygen storage capacity of 500 to 1000 µmol/g and where the specific Cu surface area is 1 to 60 m2/g.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        12/28/2021

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        12/29/2021